DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending Application 16/634952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
On page 28, Applicant argues that,
“In Laksono, what is disclosed is partitioning a texture into blocks and mapping those blocks to portions of a geometry. However, Laksono does not disclose or suggest a first volumetric texture data projected from a source volume to a first projection surface and a second volumetric texture data projected from a source volume to a second projection surface where a point of the source volume corresponds to a position of a point of the first projection and a position of a point of the second projection. In FIG. 3 of Laksono, a single block of the texture may relate to more than one side of the geometry, i.e. block 318, but there is no point of the represented object that corresponds to a position of a point of a first texture block and a position of a point of a second texture block.”

In response, Examiner respectfully disagrees and submits that any of the points 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 in the figure below in the first source volume corresponds to both a position of a point of the first projection and a position of a point of the second projection.

point (1) corresponds to a point of region (3, 3) of first projection and a point of region (3, 4) of second projection,
point (2) corresponds to a point of region (4, 3) of first projection and a point of region (4, 4) of second projection,
point (3) corresponds to a point of region (5, 3) of first projection and a point of region (5, 4) of second projection,
…

    PNG
    media_image1.png
    582
    585
    media_image1.png
    Greyscale

As such, Applicant’s arguments are not persuasive.
On pages 28-29, Applicant argues that,
“The combination of Juang et al. and Laksono, if appropriate, might result in use of both division of objects into different object types, each of which are represented at a different level of geometry complexity, and dividing the texture associated with such geometries into blocks. However, there is no motivation for such a combination to result in two projections of a source volume, each including a position of a point that corresponds to a same point of the first source volume. The combination of references does not disclose or suggest that a point of an object be associated with a position of a point of more than one texture.


In response, Examiner respectfully disagrees and submits that, as discussed above, Laksono discloses “a first point of the first source volume corresponds to both a position of a point of the first projection and a position of a point of the second projection.” When incorporated into Juang, the teachings of Laksono can be used to display the “close” objects so that different parts of surfaces of the source volume of the “close” object can be projected efficiently and correctly.
Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28, 30, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laksono (US 2015/0228106 A1 – hereinafter Laksono).
	Regarding claim 28, Laksono discloses a method, comprising: decoding a first texture picture from a bitstream to obtain first and second decoded texture data of a first source volume of a scene model, said first texture picture comprising a first projection of first volumetric texture data of a first source volume of a scene model and a second projection of second volumetric texture data of said first source volume of said scene (Fig. 3; [0008]-[0009]; [0026]-[0028] – decoding texture image comprising blocks, each of which represent a piece of decoded texture data, e.g. texture data 314, 324, and 326 shown in Fig. 3, of a surface of a source volume, e.g. the rectangular box 302 shown in Fig. 3, as shown in Fig. 3 and described at least in [0008]-[0009] and [0026]-[0028], rendering of blocks, e.g. block 314 into a first projection to a part of surface P2 and block 318 of Fig. 3 corresponding to a  second projection being from the box 302 to another part of a surface P2), wherein a first point of the first source volume corresponds to both a position of a point of the first projection and a position of a point of the second projection (Fig. 3; [0008]-[0009]; [0026]-[0028] – also see “Response to Argument” above); decoding a first geometry picture from said bitstream to obtain first and second decoded geometry data of said first source volume, said geometry picture comprising mapping of said first projection surface to said first source volume and mapping of said second projection surface to said first source volume ([0025]-[0026]; Fig. 3 – decoding a geometry picture from an encoded video stream to obtain first decoded geometry data, e.g. data denoting a region corresponding to P1, and second decoded geometry data, e.g. data denoting a region corresponding to P2 or a second region of P1, etc., of the source volume occupied by the rectangular box 302); decoding projection geometry information of said first and second projections from said bitstream, said projection geometry information comprising information of position of said first and second projection surfaces in said scene model ([0016]; [0024] – decoding projection geometry information to map geometric surfaces to specific positions in the displayed scene, e.g. vertices, V0, V1, V2, etc. of geometric surfaces P1, P2, and P3, etc. onto coordinates (X0, Y0), (X1, Y1), and (X2, Y2), etc.); and forming a reconstructed scene model by projecting said first decoded texture data to a first destination volume using said first decoded geometry data and said projection geometry information and by projecting said second decoded texture data to said first destination volume using said second decoded geometry data and said projection geometry information (Fig. 3 – reconstructed scene is formed as shown in 316).
Regarding claim 30, Laksono also discloses decoding a mask of said first and second projections from said bitstream, wherein said mask is indicative of pixels of the first texture picture that represent said first or second volumetric texture data ([0008]-[0009]; [0026]-[0028]; Fig. 3 – decoding masks, e.g. elements 312, 320, and 322); and omitting reconstruction of said scene model from pixels of said first texture picture that are indicated by said mask not to represent said first or second volumetric texture data (Fig. 3  – omitting reconstruction of another object from pixels of a texture picture of the object shown in Fig. 3 that are indicated by the mask, e.g. elements 312, 320, and 322, not to present the other object).
	Claim 35 is rejected for the same reason as discussed in claim 28 in view of Laksono also disclosing an apparatus (Fig. 1), comprising: at least one processor ([0029] – implemented by one or more processors); and at least one non-transitory memory including computer program code (Fig. 1; [0029] – non-transitory computer readable storage medium including at least one of a magnetic or optical disk storage device, flash memory device, a cache, RAM, etc. storing one or more sets of executable instructions); the at least one memory and the computer program code configured to, with at least one processor, cause the apparatus at least to perform the method ([0029] – the executable instructions stored in the non-transitory computer readable storage medium mentioned above are executed by the one or more processors to cause the apparatus to perform the steps of the method discussed in claim 28 above).
	Claim 37 is rejected for the same reason as discussed in claim 28 above in view of Laksono also discloses a system (Fig. 1) comprising at least one processor ([0029] – implemented by one or more processors), non-transitory memory including computer program code (Fig. 1; [0029] – non-transitory computer readable storage medium including at least one of a magnetic or optical disk storage device, flash memory device, a cache, RAM, etc. storing one or more sets of executable instructions), the memory and the computer program code configured to, with the at least one processor, cause the system to perform at least the steps recited ([0029] – the executable instructions stored in the non-transitory computer readable storage medium mentioned above are executed by the one or more processors to cause the apparatus to perform the steps of the method discussed in claim 28 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-27, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (US 2017/0310945 A1 – hereinafter Juang) and Laksono.
	Regarding claim 18, Juang discloses a method, comprising: encoding a first texture picture into a bitstream said first texture picture comprising a first projection of first volumetric texture data of a first source volume of a scene model and a second projection of second volumetric texture data of said first source volume of said scene model, said first projection being from said first source volume to a first projection surface, and said second projection being from said first source volume to a second projection surface ([0088]; [0062]; [0066]; Fig. 4 – encoded into shape textures 403, including first and second texture data to be projected onto corresponding face of the object as discussed in at least [0055]); encoding a first geometry picture into said bitstream, said first geometry picture comprising mapping of said first projection surface to said first source volume and mapping of said second projection surface to said first source volume (Fig. 4; [0055]; [0060]-[0061]; [0101] – encoded into geometry 402, which mapping a projection surface, e.g. with texture, to each face of the geometry of a close object); and encoding a projection geometry information of said first and second projections into said bitstream, said projection geometry information comprising information of a position of said first and second projection surfaces in said scene model (Fig. 4; [0057]-[0059]; [0066]-[0067]; [0079]-[0100] – encoding an arrangement of objects within a scene, thus including projections of close objects to be at specific positions within the scene).

	Laksono discloses first texture picture comprising a first projection of first volumetric texture data of a first source volume of a scene model and a second projection of second volumetric texture data of said first source volume of said scene model, said first projection being from said first source volume to a first projection surface, and said second projection being from said first source volume to a second projection surface, wherein a first point of the first source volume corresponds to both a position of a point of the first projection and a position of a point of the second projection (Fig. 3; [0008]-[0009]; [0026]-[0028] – also see “Response to Argument” above).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Laksono into the method taught by Juang to project different parts of surfaces of the source volume of close objects efficiently and correctly (Laksono, [0010]).
	Regarding claim 19, Juang also discloses said second projection surface is same as said first projection surface after rotating said first source volume and said first projection surface with respect to each other by an amount of a first rotation step (Fig. 1 – using the cameras of Juang to capture video of a close object, e.g. a cube, the faces of which have the same texture, rotation of the cube around an axis going through center point of a top and a bottom face by an amount of 90 degree, the second project surface is the same as the first projection surface after the rotation), and said method further comprising: encoding said first rotation step into said (Fig. 1; [0024; [0060]-[0061] – the rotation of the cube is captured and encoded into the video).
	Regarding claim 21, see the teachings of Juang and Laksono as discussed in claim 18 above, in which Laksono also discloses said second volumetric texture data being obtained by removing at least a part of said first volumetric texture data that has been projected in said first projection (Fig. 3; [0008]-[0009]; [0026]-[0028] – also see “Response to Argument” above – rendering of a block, e.g. block 318 of Fig. 3 corresponding to a second projection being from the box 302 to a part of a surface P2, that block is obtained by removing at least a part of block corresponding to region (4,3) that has been rendered into a first projection to another part of surface P2, see the figure in “Response to Argument” above, in which the part being removed is the line connecting points 2 and 3), said method further comprising: decimating said first volumetric texture data to obtain said second volumetric texture data by removing at least the part of said first volumetric texture data that has been projected in said first projection (Fig. 3 – by removing the first volumetric texture data from the texture image).
Regarding claim 22, see the teachings of Juang and Laksono as discussed in claim 21 above, in which Laksono also discloses said first texture picture further comprising a complementing projection of said first volumetric texture data of said first source volume of said scene model, said complementing projection being from said first source volume to a complementing projection surface (Fig. 3 – complementing projection from the source volume to a complementing projection surface, which is surface corresponding to 314), said method further comprising: decimating said (Fig. 3 – by removing the first volumetric texture data from the texture image).
Regarding claim 23, see the teachings of Juang and Laksono as discussed in claim 18 above. The method in the proposed combination does not comprise the features of “said first volumetric texture data is aligned to a coordinate grid comprising orthogonal axes, and said first projection has a projection direction that is oblique with respect to one or more of said orthogonal axes.”
Laksono also discloses said first volumetric texture data is aligned to a coordinate grid comprising orthogonal axes, and said first projection has a projection direction that is oblique with respect to one or more of said orthogonal axes (Fig. 3 – coordinate grid comprising orthogonal axes shown in element 304, said first projection has a projection direction that is oblique with respect to one or more of said orthogonal axes shown in element 316).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Laksono above into the method proposed in claim 18 to facilitate identification of surface regions.
Regarding claim 24, see the teachings of Juang and Laksono as discussed in claim 18 above. The method in the proposed combination does not comprise the features of “said first texture picture further comprising further projections of volumetric texture data of said first source volume of said scene model, and said method further 
Laksono also discloses said first texture picture further comprising further projections of volumetric texture data of said first source volume of said scene model, and said method further comprising: repeating projecting and decimating volumetric texture data for a number of iterations until a stopping condition is reached (Fig. 3 – repeating until the end of the bin list is reached); and encoding said number of iterations into said bitstream (Fig. 3 – the number of iterations is encoded into the bitstream so that the bin list can be constructed at rendering time).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Laksono above into the method proposed in claim 18 to properly render the texture of the surfaces of the volumetric source.
Regarding claim 25, see the teachings of Juang and Laksono as discussed in claim 18 above, in which Juang in view of Laksono also discloses encoding a mask of said first and second projections into said bitstream, wherein said mask is indicative of pixels of the first texture picture that represent said first or second volumetric texture data (Fig. 4; [0055]; [0060]-[0061]; [0101] – a mask is encoded into geometry 402, which mapping a projection surface, e.g. with texture, to each face of the geometry of a close object – the mask is illustrated in Fig. 3, element 312, 320, and 322 of Laksono).
(Fig. 3 – inpainting pixels of surface 314, these pixels do not represent surface texture data 324, using values of pixels of surface 314 that do represent said surface texture data 314).
Regarding claim 27, see the teachings of Juang and Laksono as discussed in claim 18 above, in which Laksono also discloses inpainting pixels of said first geometry picture that do not correspond to said first or second volumetric texture data by using values of pixels of said first geometry picture that do correspond to said first or second volumetric texture data or a special value indicating that the pixels do not correspond to volumetric texture data (Fig. 3 – inpainting pixels of surface 314, these pixels do not represent surface texture data 324, using values of pixels of surface 314 that do represent said surface texture data 314).
	Claim 31 is rejected for the same reason as discussed in claim 18 in view of Juang also disclosing an apparatus (Fig. 2), comprising: at least one processor ([0029]-[0030] – processor 210); and at least one non-transitory memory including computer program code (Fig. 2; [0031] – memory 220 storing software program code); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the method (Fig. 2; [0029]-[0031] – the software program code stored in the memory 220 mentioned above are executed by the processor to cause the apparatus to perform the steps of the method discussed in claim 18 above).
	Claim 32 is rejected for the same reason as discussed in claim 19 above.
	Claim 33 is rejected for the same reason as discussed in claim 20 above.
	Claim 34 is rejected for the same reason as discussed in claim 21 above.
	Regarding claim 36, Juang discloses a system (Fig. 2) comprising at least one processor ([0029]-[0030] – processor 210), non-transitory memory including computer program code (Fig. 2; [0031] – memory 220 storing software program code), the memory and the computer program code configured to, with the at least one processor, cause the system to perform (Fig. 2; [0029]-[0031] – the software program code stored in the memory 220 mentioned above are executed by the processor to cause the apparatus to perform the steps of the method discussed in claim 18 above) the following: encode a first texture picture into a bitstream, said first texture picture comprising a first projection of first volumetric texture data of a first source volume of a scene model and a second projection of second volumetric texture data of said first source volume of said scene model, said first projection being from said first source volume to a first projection surface, and said second projection being from said first source volume to a second projection surface ([0088]; [0062]; [0066]; Fig. 4 – encoded into shape textures 403, including first and second texture data to be projected onto corresponding face of the object as discussed in at least [0055]); encode a first geometry picture into said bitstream, said first geometry picture comprising mapping of said first projection surface to said first source volume and mapping of said second projection surface to said first source volume (Fig. 4; [0055]; [0060]-[0061]; [0101] – encoded into geometry 402, which mapping each of projection surfaces, e.g. with texture, to a corresponding face of the geometry of a close object); and encode a projection geometry information of said first and second projections into said bitstream, said projection geometry information comprising information of a position of said first and second projection surfaces in said scene model (Fig. 4; [0057]-[0059]; [0066]-[0067]; [0079]-[0100] – encoding an arrangement of objects within a scene, thus including projections of close objects to be at specific positions within the scene); decode said first texture picture from said bitstream to obtain first and second decoded texture data of said first source volume ([0109] – texture data of geometric objects are decoded to obtain first and second decoded texture data of a source volume of the object for each face of the object as described in at least [0055]); decode said first geometry picture from said bitstream to obtain first and second decoded geometry data of said first source volume ([0109] – geometry data of geometric objects are decoded to obtain first and second decoded geometry data of a source volume of the object, e.g. first and second faces of the object as described in at least [0055]); decode said projection geometry information of said first and second projections from said bitstream ([0106]-[0109] – decoding scene geometry to determine position of the object, including surfaces for first and second projections); and form a reconstructed scene model by projecting said first decoded texture data to a first destination volume using said first decoded geometry data and said projection geometry information and by projecting said second decoded texture data to said first destination volume using said second decoded ([0110] – forming the whole scene with corresponding objects and associated textured surfaces).
	Juang does not explicitly disclose a first point of the first source volume corresponds to both a position of a point of the first projection and a position of a point of the second projection.
	Laksono discloses first texture picture comprising a first projection of first volumetric texture data of a first source volume of a scene model and a second projection of second volumetric texture data of said first source volume of said scene model, said first projection being from said first source volume to a first projection surface, and said second projection being from said first source volume to a second projection surface, wherein a first point of the first source volume corresponds to both a position of a point of the first projection and a position of a point of the second projection (Fig. 3; [0008]-[0009]; [0026]-[0028] – also see “Response to Argument” above).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Laksono into the method taught by Juang to project different parts of surfaces of the source volume of close objects efficiently and correctly (Laksono, [0010]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Juang and Laksono as applied to claims 18-19, 21-27, 31-34, and 36 above, and further in view of Kaneko.
	Regarding claim 20, see the teachings of Juang and Laksono as discussed in claim 18 above. However, Juang and Laksono do not disclose said second projection 
	Kaneko discloses a second projection surface is located opposite to or substantially opposite to a first projection surface with respect to a first source volume (Fig. 6A; Fig. 6B – projection surface HEGF is opposite to projection surface ABCD).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kaneko into the method taught by Juang and Laksono to project the opposite surface properly when the opposite surface appears visible in the video images.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Laksono as applied to claims 28, 30, 35, and 37 above, and further in view of Juang.
Regarding claim 29, see the teachings of Laksono as discussed in claim 28 above. However, Laksono does not disclose said second projection surface is the same or essentially same as said first projection surface after rotating said first source volume and said first projection surface with respect to each other by an amount of a first rotation step, and said method further comprising: decoding said first rotation step from said bitstream; and projecting said second decoded texture data to said first destination volume after rotating said first projection surface with respect to said first destination volume according to said first rotation step to obtain said second projection surface.
(Fig. 1 – using the cameras of Juang to capture video of a close object, e.g. a cube, the faces of which have the same texture, rotation of the cube around an axis going through center point of a top and a bottom face by an amount of 90 degree, the second project surface is the same as the first projection surface after the rotation), and said method further comprising: decoding said first rotation step from said bitstream (Fig. 5; [0069]-[0071]; [0074]; [0109]-[0110] - the rotation of the cube that was captured and encoded into the video, is decoded for playback); and projecting said second decoded texture data to said first destination volume after rotating said first projection surface with respect to said first destination volume according to said first rotation step to obtain said second projection surface (Fig. 8; [0074]; [0109]-[0110] – the decoded rotation of the object with associated decoded texture are rendered).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Juang into the method taught by Laksono to render the texture of moving objects, rotating objects, properly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/HUNG Q DANG/Primary Examiner, Art Unit 2484